Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered September 9, 1977, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. By order dated October 10, 1978, this court remitted this case to Criminal Term to hear and report, with findiings of fact, on the issue of whether defendant complied with the dictates of CPL 580.20 (art 3, subd [d]), and the appeal was held in abeyance in the interim (People v Conway, 65 AD2d 580). Criminal Term has now filed its report. Judgment reversed, on the law, indictment dismissed and the case is remitted to the Supreme Court, Richmond County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The failure to afford defendant a trial within 180 days after he properly demanded one by invoking the procedures set forth in CPL 580.20 requires the dismissal of the indictment (see CPL 580.20; see, also, People v McBride, 44 NY2d 1001; People v Masselli, 13 NY2d 1; People v Esposito, 37 Misc 2d 386; cf. Matter of Baker v Schubin, 72 Misc 2d 413). Hopkins, J. P., Titone, Gulotta and O’Connor, JJ., concur.